            Case 1:19-cv-04347-RA Document 43 Filed 07/30/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------- X
                                                            :
 WENDY SHINE, individually and on behalf of :
 her minor child, C.W.,                                     :
                                                            :
                                           Plaintiff,       :               19-CV-4347 (RA)
                                                            :
                             -v-                            :                   ORDER
                                                            :
 NEW YORK CITY HOUSING AUTHORITY, :
                                                            :
                                           Defendant. :
                                                            X
 ---------------------------------------------------------

RONNIE ABRAMS, United States District Judge:

         On October 23, 2020, Defendant the New York City Housing Authority filed a motion to

dismiss the first amended complaint under Federal Rule of Civil Procedure 12(b)(6). On June 25,

2021, Plaintiff Wendy Shine filed an Amended Complaint, and on July 29, 2021 Defendant filed a new

motion to dismiss. Accordingly, the motion to dismiss filed on October 23, 2020 is denied as moot.

The Clerk of Court is respectfully requested to close the motion at docket number twenty-two (26).

         Defendants’ motion to dismiss filed on July 29, 2021 remains under consideration by the Court.

Pursuant to Local Rule 6.1, Plaintiff shall file any opposition to this motion by August 13, 2021. Any

reply shall be filed by August 20, 2021.


SO ORDERED.

 Dated:            July 30, 2021
                   New York, New York

                                                                ________________________________
                                                                Ronnie Abrams
                                                                United States District Judge
